As filed with the Securities and Exchange Commission on April 18, 2017 SECURITIES ACT FILE NO. 333-172947 INVESTMENT COMPANY ACT FILE NO. 811-22534 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ý PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. ¨ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý AMENDMENT NO. 13 ý VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC (Exact Name of Registrant as Specified in Charter) 5arkway, Suite 330 Greenwood Village, CO (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (303) 895-3773 Mark D. Quam c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Village, CO (303) 895-3773 (Name and Address of Agent for Service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 ii APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box ý It is proposed that this filing will become effective ¨ when declared effective pursuant to Section 8(c) The following boxes should only be included and completed if the registrant is a registered closed-end management investment company or a business development company, which makes periodic repurchase offers under Rule 23c-3 under the Investment Company Act and is making this filing in accordance with Rule 486 under the Securities Act. ý immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a) ¨ on (date) pursuant to paragraph (a) If appropriate, check the following box: ¨ This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 This Registration Statement carries forward the $2,000,000,000 aggregate offering amount of shares of beneficial interest of the Registrant that were previously registered, and for which $212,950 of registration fees were paid, together with this registration brings the cumulative shares registered to $4,000,000,000. TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT(2)(3) AMOUNT OF REGISTRATION FEE Shares of Beneficial Interest(1) $2,000,000,000 $231,800(4) (1) The Fund is registering up to an additional $2,000,000,000 of two classes of its Shares, the Class F Shares and the Class I Shares. (2) Estimated pursuant to Rule 457(o) under the Securities Act of 1933, as amended, solely for the purposes of determining the registration fee. (3) Being registered pursuant to this Registration Statement. (4) Calculated pursuant to Rule 457(o) and paid in connection with the filing of this Registration Statement on April 18, 2017. ii TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT(1) AMOUNT OF REGISTRATION FEE Shares of Beneficial Interest $2,000,000,000 $212,950(2) (1) Previously registered. (2) Previously paid. Explanatory Note This Post-Effective Amendment is being filed in order to register additional shares, update financial statements, and make certain other nonmaterial changes. iii PROSPECTUS DATED APRIL 18, 2017 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Limited Liability Company Shares of Beneficial Interest: Class F Shares (VCMRX) & Class I Shares (VCMIX) Versus Capital Multi-Manager Real Estate Income Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end investment management company that is operated as an interval fund. Shares of the Fund will be continuously offered under the Securities Act of 1933, as amended (the “Securities Act”).
